Citation Nr: 1101919	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection PTSD.

Prior to analyzing the Veteran's claim, the Board acknowledges 
the recent ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
which discussed how the Board should analyze claims concerning 
PTSD and other acquired psychiatric disorders.  As emphasized in 
Clemons, though a Veteran may only identify PTSD, the Veteran's 
claim "cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  In the present case, however, the 
Veteran filed separate claims for PTSD, depression, and 
anxiety/flashbacks in September 2006.  Such claims were 
adjudicated separately, and the Veteran only expressed 
disagreement with the January 2008 rating decision that denied 
his claim of entitlement to service connection for PTSD.  
Accordingly, the Board finds that the issues involving other 
mental disabilities, in this case, depression and 
anxiety/flashbacks, have been developed separately, and will 
limit the present analysis to the Veteran's perfected claim of 
entitlement to service connection for PTSD.


FINDING OF FACT

The probative evidence of record indicates that the Veteran has 
PTSD as a result of his in-service stressor of witnessing service 
personnel killed in a failed ejection in an airplane crash. 





CONCLUSION OF LAW

PTSD was incurred during active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 
Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 
75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

Service Connection

The Veteran seeks service connection for PTSD on the basis that 
he incurred a sufficient stressor during his service in the 
Republic of Vietnam.  The Veteran's service separation form 
indicates that he was stationed in the Republic of Vietnam from 
September 1969 to October 1970, and that his military 
occupational specialty was air frame repairman.  The Veteran's 
service separation form shows no awards or decorations for combat 
service.  

The Veteran asserts, by statements dated in April 2007 and June 
2007, that he witnessed an airplane crash at Long Thanh in the 
Republic of Vietnam between September 1969 and February 1970.  He 
reported that at the time of the incident he was assigned to the 
56th Trans. Co. (ADS) in Long Thanh and the 765th Trans. Batt. in 
Mei Ten Thong.  The Veteran reported that he heard the engine of 
an airplane fail and ran towards the crash to find that the 
service personnel in the plane did not use parachutes or ejection 
seats and were killed.  He reported that he saw the mangled 
bodies and stayed with the bodies until authorities arrived.  He 
reported that the service personnel were not known to him and he 
couldn't provide any names of those killed.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
See 38 C.F.R.      § 3.304(f).  With regard to the second PTSD 
element as set forth in 38 C.F.R.           § 3.304(f), evidence 
of an in-service stressor, the evidence necessary to establish 
that the claimed stressor actually varies depending on whether it 
can be determined that a veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that a veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor. Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim.

Once the claimed stressor has been verified, a veteran's personal 
exposure to the event may be implied by the evidence of record.  
A veteran need not substantiate his actual presence during the 
stressor event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.      § 3.102 
(2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board initially notes that the Veteran did not engage in 
combat with the enemy. In this regard, as discussed above, his 
service separation form does not denote combat service.  However, 
such records reflect that the Veteran's military occupational 
specialty was air frame repairmen and that he was stationed in 
the Republic of Vietnam.  Additionally, the Veteran's alleged 
stressor of witnessing an airplane crash and viewing the mangled 
bodies of fellow service members who did not use parachutes or 
ejection seats, which he claimed occurred during the combat-like 
conditions in the Republic of Vietnam, are related to his fear of 
hostile military or terrorist activity and are consistent with 
the places, types, and circumstances of his service.  Therefore, 
the Board finds that the Veteran's lay testimony alone 
establishes the occurrence of the claimed in-service stressor.  
See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting 
amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Record of a VA mental health consult dated in March 2007 
indicates that, subsequent to presentation of the Veteran's case 
and discussion among eight treatment professionals, the Veteran 
was diagnosed with PTSD.  The physician who wrote the treatment 
note opined that the Veteran had focal trauma, in that he saw 
pilots killed in a failed ejection during a plane crash.  The 
same physician, in his written request for the March 2007 mental 
health consultation, reported that the Veteran had PTSD from his 
focal non-combat trauma in the Republic of Vietnam wherein he saw 
pilots killed in a failed ejection. 

The Board notes that the Veteran was not afforded a VA 
psychiatric evaluation and no VA examiner was asked to opine if 
the Veteran's stressor is adequate to support a diagnosis of 
PTSD, and that the PTSD symptoms are related to the claimed 
stressor.  However, a remand solely for the purpose of obtaining 
an additional VA opinion in this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  In 
essence, the physician who requested the above-described mental 
health consultation and provided the summary of the same provided 
the Board with the evidence needed to find that service 
connection for PTSD is warranted.  

The Board finds that because the Veteran witnessed actual death, 
his stressor is related to "fear of hostile military or 
terrorist activity."  Further, his VA physician diagnosed him 
with PTSD "from" his focal non-combat trauma in the Republic of 
Vietnam wherein he saw pilots killed in a failed ejection.  Thus, 
there is evidence that the Veteran's stressor is adequate to 
support a diagnosis of PTSD, and that the PTSD symptoms are 
related to the claimed stressor. 









(CONTINUED ON THE NEXT PAGE)
Based on the foregoing, and resolving all doubt in favor of the 
Veteran, as is required, the Board finds that service connection 
for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.


ORDER

Service connection for PTSD is granted, subject to the laws and 
regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


